          Case 1:20-cv-07042-GHW Document 59 Filed 10/06/20 Page 1 of 3




STEARNS WEAVER MILLER
WEISSLER ALHADEFF St_ SITTERSON, P.A.
                                                                                         Grace L.
                                                                                         Grace  L. Mead
                                                                                                   Mead
                                                                                   Stearns Weaver
                                                                                   Stearns Weaver Miller
                                                                                  150
                                                                                  150 West
                                                                                      West Flagler Street
                                                                                              Suite 2200
                                                                                              Suite 2200
                                                                                         Miami, FL 33130
                                                                                                   33130
                                                                                          (305)
                                                                                          (305) 789-3559
                                                                                                789-3559
                                                                             gmead@stearnsweaver.com
                                                                             gmead@stearnsweaver.com

                                           October 6, 2020

 Hon. Gregory H. Woods
 United States Courthouse
 500 Pearl Street, Room 12C
 New York, NY 1007

         Re:      Charles R. Acklin, et al. v. Ian Bruce Eichner, et al., Case No 1:20-CV-07042 —
                                                                                                –
                  Pre-Motion Submission for Motion to Dismiss

 Dear Judge Woods:

         We represent Defendant Bluegreen Vacations Unlimited, Inc. ("Bluegreen
                                                                    (“Bluegreen Vacations")
                                                                                Vacations”) in
 this case, where the First Amended Complaint seeks to hold Bluegreen Vacations liable for the
 wrongdoing of the other defendants, lifting its few adequately pleaded facts from exhibits
 establishing that the New York Attorney General viewed Bluegreen Vacations not as part of the
       defendants’ wrongdoing but rather part of the remedy.
 other defendants'

                               Honor’s Individual Rules of Practice in Civil Cases, we write to
        Consistent with Your Honor's
                   Vacations’ pre-motion submission in connection with our intended motion to
 provide Bluegreen Vacations'
 dismiss under Federal Rule of Civil Procedure 12(b)(6). The motion is not on consent.

    I.         The First Amended Complaint's
                                 Complaint’s Allegations and Incorporated Documents

          From 1997 to 2013, Plaintiffs purchased interests in a Manhattan timeshare property called
 “The Manhattan Club”
 "The               Club" and became members of The Manhattan Club Timeshare Association, Inc. Dkt.
 17, ¶¶ 1-127. An investigation by the New York Attorney General’s
                                                             General's Office resulted in an Assurance
 of Discontinuance with the sponsors and the operator of the timeshare who had sold those interests to
 Plaintiffs, referred to in the First Amended Complaint as the "Eichner
                                                               “Eichner Defendants,"
                                                                        Defendants,” but not Bluegreen
 Vacations. See Dkt. 17-1.

        The First Amended Complaint repeatedly alleges that the "Eichner “Eichner Defendants made
 materially false representations when selling TMC timeshare interests”
                                                                  interests" to Plaintiffs. Dkt. 17, at
 15. And it attaches the two exhibits from the investigation: (1) a July 2, 2015 Affirmation from an
         Case 1:20-cv-07042-GHW Document 59 Filed 10/06/20 Page 2 of 3

Hon. Gregory H. Woods
United States Courthouse
October 6, 2020
Page 2

Assistant Attorney General with the Office of the Attorney General of the State of New York, see
Dkt. 17-2; and (2) an August 14, 2017 Assurance of Discontinuance executed by the New York
           General’s Office and the Eichner Defendants, see Dkt. 17-1. Both exhibits describe
Attorney General's
historical acts, misrepresentations, and omissions by the Eichner Defendants and their agents in
                     York’s Martin Act in the offering and sale of timeshare interests and in
violation of New York's
management of The Manhattan Club. See Dkt. 17-1 & 17-2. But, about Bluegreen Vacations'
                                                                                      Vacations’
historical role, both exhibits say nothing.

       As for remedies, the Assurance of Discontinuance required the Eichner Defendants to exit the
timeshare industry and divest from The Manhattan Club to a "TMC“TMC Purchaser."
                                                                       Purchaser.” Dkt. 17-1 ¶
                                                                                             ¶ 62. The
Office of the New York Attorney General approved Bluegreen Vacations as the "TMC    “TMC Purchaser,"
                                                                                           Purchaser,”
which resulted in a March 15, 2018 Agreement for Purchase and Sale of Assets ("Asset (“Asset Purchase
Agreement”), which is incorporated by reference into and integral to the operative complaint. That
Agreement"),
Asset Purchase Agreement provided for the sale of timeshare inventory at The Manhattan Club over
time and, after three years, transfer of the existing management contract for The Manhattan Club from
various Eichner Defendants to Bluegreen Vacations or its designee. With the purchase and the
Attorney General’s
         General's approval, Bluegreen Vacations was to serve as a white knight.

       The First Amended Complaint also concedes that, shortly after it was executed and in
                 “an adverse legal proceeding"
connection with "an                proceeding” between Bluegreen Vacations and the Eichner
Defendants, the Asset Purchase Agreement was "terminated."
                                              “terminated.” Dkt. 17 ¶
                                                                    ¶ 206.

        The First Amended Complaint attempts to assert claims for breach of contract, tortious
interference with contract, breach of fiduciary duty, common law fraud, and a civil RICO violation
against both the Eichner Defendants (the actual wrongdoers) and Bluegreen Vacations (the white
knight) for the misconduct alleged by the New York Attorney General against the Eichner
Defendants alone. Plaintiffs argue that Bluegreen Vacations is liable anyway because it "assumed
                                                                                        “assumed
joint liability for the prior wrongdoing at [The Manhattan Club] that the Eichner Defendants
committed.” But, of course, Bluegreen Vacations did not blindly agree to assume liability for the
committed."
Eichner Defendants'
         Defendants’ misdeeds when asked to take over The Manhattan Club.

   II.     The First Amended Complaint Fails to State a Cause of Action

       The First Amended Complaint does not adequately allege any wrongdoing by Bluegreen
Vacations. Nor does it state a claim based on a theory of successor liability.

        No Successor Liability under New York Law. "Under     “Under both New York and traditional
common law, a corporation that purchases the assets of another corporation is generally not liable
for the seller's
        seller’s liabilities.” New York v. National Service Industries, Inc., 460 F.3d 201, 209 (2d
                 liabilities." New
Cir. 2006). This is true both of liabilities created by contract, Cargo Partners AG v. Albatrans, 352
F.3d 41, 44-45 (2d Cir. 2003), and in tort or by statute. Schumacher v. Richards Shear Co., 59

                                        2
               STEARNS WEAVER MILLERWEISSLER ALHADEFF & SITTERSON. P.A.
         Case 1:20-cv-07042-GHW Document 59 Filed 10/06/20 Page 3 of 3

Hon. Gregory H. Woods
United States Courthouse
October 6, 2020
Page 3

N.Y. 2d 239, 244 (N.Y. 1983). The default rule is against successor liability. Plaintiffs do not
allege any exception.

       Plaintiffs Concede Ignorance of the Terms of the Asset Purchase Agreement Now
“Terminated”: Incredibly, Plaintiffs admit both that they have never seen the contract under
"Terminated":
                                       “assumed” the Eichner Defendants'
which they claim Bluegreen Vacations "assumed"               Defendants’ liabilities and that that
                  “terminated.” Dkt. 17 ¶¶ 199 & 206. Standing alone, that defeats their claim.
contract has been "terminated."

        Asset Purchase Agreement Eliminates any Successor Liability: Even worse for
Plaintiffs, the Asset Purchase Agreement incorporated by reference into, and integral to, the First
Amended Complaint provided in Section 3.1 that Bluegreen Vacations would assume only those
“Liabilities to be paid, performed or discharged related to the portion of Seller’s
"Liabilities                                                                  Seller's Assets then being
                  first accrue on or after the applicable Closing Date."
acquired which first                                                    Date.” It also made clear that
Bluegreen Vacations would not assume "any   “any Liability or obligation of Seller to Timeshare Owners
or others for acts or failure to act with respect to the Timeshare Project existing as of each Closing
as to the portion of Seller’s                                   closing.” Id. Under the Asset Purchase
                      Seller's Assets being conveyed at such closing."
Agreement, Plaintiffs cannot state a claim.

        Failure to Plead Required Elements: Finally, under any pleading standard, the First
Amended Complaint fails to plead the required elements of each and every one of the litany of
claims it tries to assert for the very simple reason that the New York Attorney General neither
investigated Bluegreen Vacations for wrongdoing nor made any findings it had committed
wrongdoing. That was because—far from describing Bluegreen Vacations as complicit in the
Eichner Defendants'
         Defendants’ prior wrongdoing—the Attorney General considered Bluegreen Vacations to
be an important part of the remedy.

                                 Court’s convenience for a pre-motion conference. If the Court does
        We are available at the Court's
not feel that is necessary, we are prepared to file our motion imminently. Thank you for your time
and consideration.
                                                        Respectfully submitted,

                                                        fixt.A.A4.  -
                                                        Grace L. Mead
                                                                              -

cc: All Counsel




                                         3
                STEARNS WEAVER MILLERWEISSLER ALHADEFF & SITTERSON. P.A.
